Citation Nr: 9922743	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-03 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether a reduction in the 100 percent evaluation for 
Hodgkin's disease was proper.

2.  Determination of an initial rating for a thyroid 
condition. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the veteran's claims on appeal.  The 
veteran had active service from March 1983 to June 1987.  She 
did not attend a scheduled travel Board hearing in March 1999 
and the hearing request is considered to have been withdrawn.  
38 C.F.R. § 20.704(d) (1998).

The issue of entitlement to an effective date prior to March 
1993 for a thyroid condition has been raised by the veteran 
in her February 1997 substantive appeal.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action.  

In November 1997, the RO notified the veteran that in order 
to reopen her claim of entitlement to service connection for 
a back disorder secondary to Hodgkin's disease, she needed to 
submit new and material evidence.  Accordingly, the only 
issues before the Board are those issues identified on the 
front page of this decision.  


FINDINGS OF FACT

1.  The November 1991 rating decision that reduced the 
evaluation for Hodgkin's disease from 100 percent to 60 
percent satisfied the procedural requirements of 38 C.F.R. 
§ 3.105(e).  Furthermore, an improvement in the veteran's 
disability has occurred since 1989, and actually reflects an 
improvement in her ability to function under the ordinary 
conditions of life and work.

2.  The November 1997 rating decision that reduced the 
evaluation for Hodgkin's disease from 60 percent to 
noncompensably disabling satisfied the procedural 
requirements of 38 C.F.R. § 3.105(e).  

3.  Based on the entire record of examinations and the 
medical-industrial history, the November 1995 VA examination 
was full and complete, and further, was at least as full and 
complete as the February 1991 VA examination upon which the 
60 percent evaluation was based.

4.  Sustained improvement in the veteran's Hodgkin's disease 
has been demonstrated and actually reflects an improvement in 
her ability to function under the ordinary conditions of life 
and work.

5.  The veteran's thyroid condition more nearly approximates 
fatigability or continuos medication required for control, 
than it approximates fatigability, constipation and mental 
sluggishness.  


CONCLUSIONS OF LAW

1.  The criteria for a reduction in the evaluation for 
Hodgkin's disease from 100 percent to 60 percent have been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 
3.105 (e), 3.344, 4.1-4.7, 4.117, Diagnostic Code 7709 
(1998).

2.  The criteria for a reduction in the evaluation for 
Hodgkin's disease from 60 percent to noncompensably disabling 
(0 percent) have been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.105 (e), 3.344, 4.1-4.7, 4.117, 
Diagnostic Code 7709 (1998).

3.  The criteria for an evaluation in excess of 10 percent 
rating for a thyroid condition have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §4.119, 
Diagnostic Code 7903 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hodgkin's Disease

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  See Murphy v. Derwinski 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not
implausible when her contentions and the evidence of record 
are viewed in the light most favorable to that claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

Service connection for Hodgkin's disease was granted in 
September 1987, and a 30 percent evaluation was assigned, 
effective June 1987.  In February 1989, the RO increased the 
evaluation to 100 percent, effective August 1988.  This 
decision was based on VA medical records that showed 
chemotherapy beginning in December 1988 for recurrent 
Hodgkin's disease, followed by radiation treatment.  

A.  Rating Reduction From 100 Percent to 60 Percent

VA treatment records from January 1989 to July 1991 noted 
that the veteran had been receiving chemotherapy treatment 
beginning in December 1988 up to June 1989, followed by 
radiation treatment until August 1989.  Subsequent treatment 
records up to July 1991 indicated "no evidence for recurrent 
disease . . . with stage III-A Hodgkin's disease in 
remission."  A February 1991 VA examination report noted 
that the veteran had been disease free since March 1988 
[sic].  The examiner noted further that the veteran was 
experiencing "no symptoms of recurrence except for night 
sweats."  The veteran had no weight loss, her appetite was 
good, and examination of the lymphatic and hemic systems 
revealed no palpable nodes.  

Based on the results of this VA examination, the RO in June 
1991, proposed a reduction in the evaluation for Hodgkin's 
disease.  That same month the RO notified the veteran of the 
proposed reduction, and of her rights to a predetermination 
hearing and to submit additional evidence.  In November 1991, 
the RO reduced the veteran's evaluation for Hodgkin's disease 
from 100 percent to 60 percent, effective February 1992.  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).  

Under 38 C.F.R. § 4.117, Diagnostic Code 7709, a 100 percent 
evaluation is warranted for Hodgkin's disease when the 
disease is active or during a treatment phase.  The 100 
percent evaluation is to continue beyond the cessation of 
therapeutic procedures.  After six months, the veteran is to 
be provided an examination subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local recurrence 
or metastasis, the veteran is to be rated on residuals.  

The medical evidence indicates that when the RO reduced the 
rating for the veteran's Hodgkin's disease from 100 percent 
to 60 percent in November 1991, both chemotherapy and 
radiation treatment had been discontinued for over six 
months.  Furthermore, the 100 percent evaluation had been in 
effect for less than five years.  Therefore, the provisions 
of 38 C.F.R. § 3.344, which requires that sustained 
improvement be shown, are not for application.  Smith v. 
Brown, 5 Vet. App. 335, 339 (1993).  The Board also notes 
that the RO's reduction of the veteran's 100 percent rating 
satisfied the procedural requirements of 38 C.F.R. 
§ 3.105(e).  However, in all reduction cases, regardless of 
whether the rating has been in effect for 5 years or more, a 
reduction must be based on the entire history and on an 
actual change in condition, not just a change in the 
standards of the examination.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.13; Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) 
(quoting Schafrath v. Derwinski, 1 Vet. App. 589, 594-95 
(1991)).  Thus, even though the veteran's 100 percent rating 
had been in effect for less than 5 years and the provisions 
of 38 C.F.R. § 3.344 do not apply, in any rating reduction 
case, it must be determined that an improvement in a 
disability had occurred and also that the improvement 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  
Brown, supra.      

VA treatment records from November 1989 noted that the 
veteran "feels good," and that "she is not working but 
keeping busy including wood chopping."  By January 1990, an 
entry noted that she "feels great - weight increasing, 
energy good, looking for full time job."  Treatment records 
from August 1989 to July 1991 indicated "no evidence for 
recurrent disease . . . with stage III-A Hodgkin's disease in 
remission."  The only symptoms reported by the veteran 
during this period consisted of night sweats, fatigue and 
occasional sleeplessness.  Thus despite her complaints, the 
preponderance of the evidence shows that an improvement in 
the veteran's disability had occurred and that the 
improvement actually reflected an improvement in her ability 
to function under the ordinary conditions of life and work.  
Therefore, the Board finds that preponderance of the evidence 
supports the November 1991 reduction in the evaluation for 
Hodgkin's disease from 100 percent to 60 percent.

B.  Rating Reduction From 60 Percent to Noncompensable

In December 1996, during the course of the appeal from the 
November 1991 rating reduction, the RO proposed reducing the 
evaluation for Hodgkin's disease from 60 percent to 
noncompensably disabling, based on the results of a November 
1995 VA examination.  The veteran was notified of the 
proposed reduction in January 1997, as well as of her rights 
to a predetermination hearing and to submit additional 
evidence.  In November 1997, the RO reduced the evaluation to 
noncompensable, effective February 1, 1998.

The November 1995 VA examination consisted of a hematologic 
and lymphatic disorders examination, as well as a general 
medical examination.  The examination report noted that the 
last treatment for Hodgkin's disease had been in 1989.  The 
veteran had no current symptoms attributable to Hodgkin's 
disease.  The Board notes here that the veteran did complain 
of back pain and has maintained that her back disorder is due 
to the treatment she received for Hodgkin's disease.  This 
contention has been addressed by the RO in September 1987 and 
November 1997.  The VA examiner did not indicate any 
relationship between back pain and Hodgkin's disease, and the 
veteran, as a layperson, is not competent to provide an 
opinion requiring medical knowledge.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The veteran has also complained of fatigue.  According to the 
November 1995 hypothyroidism examination report, however, the 
veteran's fatigue is related to service-connected 
hypothyroidism.  Including those symptoms in the evaluation 
for Hodgkin's disease, therefore, would constitute 
pyramiding, prohibited by 38 C.F.R. § 4.14.  As regards 
Hodgkin's disease, the only references made to that disorder 
in the voluminous VA treatment records from March 1993 to 
July 1998 were to note that the disease was in remission.  

When the RO reduced the disability rating for Hodgkin's 
disease from 60 percent to 0 percent, a rating of 60 percent 
or greater had been in effect for over five years, since 
August 1988.  In such a case, a reduction is not warranted 
unless the recent examination was full and complete, based on 
the entire record of examinations and the medical-industrial 
history.  See 38 C.F.R. § 3.344(a); Brown v. Brown, 5 Vet. 
App. 413, 419-20 (1993).  Where the examination is less full 
and complete than those on which payments were authorized or 
continued, that examination cannot be used as a basis for 
reduction.  Id.  

Furthermore ratings on account of diseases subject to 
temporary or episodic improvement cannot be reduced on any 
one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Id.  Finally, 
even if material improvement is clearly reflected, it must be 
determined whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  Id.  

Following a careful review of the record, the preponderance 
of the evidence indicates that the conditions justifying a 
rating reduction for a disability rating in effect for at 
least five years have been met.  The Board finds initially 
that, based on the entire record of examinations and the 
medical-industrial history, the November 1995 VA examination 
was full and complete.  The entire record of examinations and 
the medical-industrial history indicate that the veteran was 
first diagnosed with Hodgkin's lymphoma in November 1985, was 
treated with radiation therapy from January to May 1986, and 
was doing well until November 1988 when she had a recurrence 
of Hodgkin's lymphoma.  She was treated with chemotherapy 
from December 1988 until June 1989, followed by radiation 
therapy until November 1988.  Since then she has received no 
further treatment for Hodgkin's disease and all subsequent 
medical records describe the disorder as being in remission.  

The November 1995 VA examination consisted of a hematologic 
and lymphatic disorders examination, as well as a general 
medical examination.  The examiner's reviewed and discussed 
the history of the veteran's Hodgkin's disease.  No current 
symptoms were detected and the veteran made no complaints 
relating to Hodgkin's disease.  Not only was the November 
1995 VA examination full and complete, based on the entire 
record of examinations and the medical-industrial history, it 
was also as full and complete as the February 1991 VA 
examination upon which the 60 percent evaluation was based.  
The earlier examination consisted of a general medical 
examination and did not specifically include a hematologic 
and lymphatic disorders examination.  Therefore, the more 
recent examination, which included both, was at least as full 
and complete as the examination upon which the 60 percent 
evaluation was based.  

The Board finds further that all the evidence clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  The February 1991 VA examination report noted 
that the veteran complained of night sweats, and treatment 
records from August 1989 to July 1991 reported complaints of 
night sweats, fatigue and occasional sleeplessness.  All the 
medical evidence, from the current treatment records and 
November 1995 VA examination, shows that the veteran has no 
current symptoms attributable to Hodgkin's disease.  The only 
evidence to the contrary comes from the veteran.  However, as 
a layperson, she is not competent to provide an opinion 
requiring medical knowledge, such as a medical opinion that 
Hodgkin's disease is still currently active.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Finally, the Board finds that the evidence makes it 
reasonably certain that the improvement in the veteran's 
disability will be maintained under the ordinary conditions 
of life.  In a November 1996 financial status report, the 
veteran reported working as a nursing aid.  VA treatment 
records from August 1997 indicate that she was planning to 
attend design school.  As previously discussed, Hodgkin's 
disease has been in remission since 1988.  Since there has 
been no recurrence of the disease during this period, and no 
indication that the veteran has been convalescing, or has 
otherwise been restricting herself from the ordinary 
conditions of life due to the disease, the Board finds that 
it is reasonably certain that the veteran's improvement will 
be maintained.

For the above reasons, the Board finds that the preponderance 
of the evidence supports the November 1997 reduction in the 
evaluation for Hodgkin's disease from 60 percent to 
noncompensably disabling.

In conclusion, the Board finds that the preponderance of the 
evidence supports both the November 1991 reduction in the 
evaluation for Hodgkin's disease, from 100 percent to 60 
percent, and the November 1997 reduction in the evaluation 
from 60 percent to noncompensably disabling.  Accordingly, 
the veteran's claim must be denied.  The veteran is entitled, 
of course, to have her disability rating reviewed at any time 
should her medical circumstances change.  

II.  Thyroid Disorder.

The veteran has appealed the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, an appeal 
from the initial assignment of a disability rating requires 
consideration of the entire time period involved and 
contemplates staged ratings, where warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  After reviewing the record, 
the Board finds that no further action is necessary to meet 
the duty to assist the veteran with the development of 
evidence in connection with this claim.  38 U.S.C.A. 
§ 5107(a). 

Service connection for a thyroid condition was granted by the 
RO in December 1996 and a 10 percent evaluation was assigned, 
effective March 22, 1993.  This decision was based on private 
treatment records from February 1993, and on an October 1996 
medical opinion, both of which attributed the veteran's 
hypothyroidism to radiation treatment for service-connected 
Hodgkin's disease.  

On a VA examination in November 1995, the veteran complained 
of easy fatigability.  There was no weight gain and 
examination of the thyroid revealed no palpable masses or 
enlargement.  The veteran reported abdominal pain but no 
gastrointestinal symptoms, and she denied cardiovascular 
disease.  The examiner noted that the veteran suffered from 
depression.  There was no evidence of myxedema, and the 
veteran was taking Synthroid on a continuous basis.  The 
diagnosis was hypothyroidism.  Subsequent VA medical records 
confirm that the veteran has been taking medications for 
hypothyroidism on an ongoing basis.

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).  

Under 38 C.F.R. § 4.119, Diagnostic Code 7903, a 30 percent 
evaluation is warranted for hypothyroidism manifested by 
fatigability, constipation and mental sluggishness.  A 10 
percent evaluation is warranted for hypothyroidism manifested 
by fatigability or continuos medication required for control.  
The Board finds from review of the evidence that the 
disability picture of the veteran's hypothyroidism more 
nearly characterized by fatigability or continuos use of 
medication, than by fatigability, constipation and mental 
sluggishness.  Although the medical evidence indicates that 
the veteran experiences fatigability, and that she takes 
medication on a continuos basis, there is no medical 
indication of constipation and mental sluggishness 
attributable to the thyroid condition.  

The veteran contends that she suffers from "mental 
neurosis" brought on by her medications, and that this is 
equivalent to mental sluggishness.  Although the VA examiner 
indicated that the veteran had depression, he did not relate 
it to hypothyroidism or to the medications for that disorder.  
Nor is depression included in the criteria for a 30 percent 
evaluation.  Even assuming for discussion purposes that the 
veteran's depression is equivalent to mental sluggishness, 
the medical record contains no evidence that the veteran 
experiences constipation.  Absent two of the three criteria 
required for a higher rating, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent at any time during the appeal 
period.  Accordingly, the claim for an evaluation in excess 
of 10 percent is denied.


ORDER


The rating reductions in the evaluation of the veteran's 
Hodgkin's disease from 100 percent to 60 percent and from 60 
percent to 0 percent were proper; the appeal as to these 
reductions is denied.

Entitlement to an evaluation in excess of 10 percent for a 
thyroid condition is denied.


		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals


 

